Supreme Court of Florida
                                   ____________

                                   No. SC19-105
                                   ____________


   IN RE: AMENDMENTS TO THE FLORIDA EVIDENCE CODE - 2019
                 REGULAR-CYCLE REPORT.

                                    May 2, 2019

PER CURIAM.

       We have for consideration the regular-cycle report of The Florida Bar Code

and Rules of Evidence Committee (Committee), pertaining to legislative changes

to the Florida Evidence Code. See Ch. 2014-35, § 2, Laws of Fla. We have

jurisdiction. 1

       The amendments before this Court are those enacted by the Florida

Legislature prior to the Court having last considered regular-cycle amendments to

the Evidence Code. See In re Amends. to the Fla. Evidence Code, 210 So. 3d 1231

(Fla. 2017). The Committee recommends that the Court adopt chapter 2014-35,

section 2, Laws of Florida, which amended section 90.204, Florida Statutes, a




       1. See art. V, § 2(a), Fla. Const.; Fla. R. Jud. Adm. 2.140(b).
provision of the Evidence Code. The Board of Governors of The Florida Bar

unanimously approved the Committee’s recommendations. The proposed

amendments were published for comment in The Florida Bar News; none were

received.

      The Legislature amended section 90.204(4) in chapter 2014-35, section 2,

Laws of Florida. The statute, in general, pertains to matters which may be

judicially noticed. Subsection (4) provides as follows:

      In family cases, the court may take judicial notice of any matter
      described in s. 90.202(6) when imminent danger to persons or
      property has been alleged and it is impractical to give prior notice to
      the parties of the intent to take judicial notice. Opportunity to present
      evidence relevant to the propriety of taking judicial notice under
      subsection (1) may be deferred until after judicial action has been
      taken. If judicial notice is taken under this subsection, the court shall,
      within 2 business days, file a notice in the pending case of the matters
      judicially noticed. For purposes of this subsection, the term “family
      cases” has the same meaning as provided in the Rules of Judicial
      Administration.

§ 90.204(4). 2 Thus, in family cases, 3 the court may take judicial notice of any

record of any court of this State or of any court of record of the United States or



      2. We note that Florida Family Law Rule of Procedure 12.4501 (Judicial
Notice) was adopted previously in response to section 90.204(4), and is identical in
content to the statutory provision. See In re Amends. to Fla. Family Law Rules of
Proc.—2017 Regular-Cycle Report, 227 So. 3d 115, 116-17, 119 (Fla. 2017).

      3. The statute provides that “family cases” has the same definition as
provided in the Florida Rules of Judicial Administration, specifically rule
2.545(d)(2).


                                         -2-
any state, territory, or jurisdiction of the United States, when imminent danger has

been alleged and it is impractical to give prior notice of such to the parties. See id.;

§ 90.202(6).

      Based upon the foregoing, we adopt chapter 2014-35, section 2, Laws of

Florida, as provided in the appendix to this opinion, to the extent that the provision

is procedural. This decision does not alter the established effective date of chapter

2014-35, section 2, Laws of Florida, which is May 12, 2014.4

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, LAGOA, LUCK, and
MUÑIZ, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Florida Bar Code and Rules of Evidence Committee

Patricia M. Dodson, Chair, Code and Rules of Evidence Committee, Ponte Vedra,
Florida; and Joshua E. Doyle, Executive Director, and Mikalla Andies Davis, Staff
Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner




      4. See ch. 2014-35, § 7, Laws of Fla.


                                         -3-
                                    APPENDIX



Chapter 2014-35, section 2:

90.204. Determination of Propriety of Judicial Notice and Nature of Matter
Noticed.—

  (4) In family cases, the court may take judicial notice of any matter
described in s. 90.202(6) when imminent danger to persons or property has
been alleged and it is impractical to give prior notice to the parties of the
intent to take judicial notice. Opportunity to present evidence relevant to the
propriety of taking judicial notice under subsection (1) may be deferred until
after judicial action has been taken. If judicial notice is taken under this
subsection, the court shall, within 2 business days, file a notice in the pending
case of the matters judicially noticed. For purposes of this subsection, the
term “family cases” has the same meaning as provided in the Rules of
Judicial Administration.




                                         -4-